DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/26/2022 is entered and acknowledged by the Examiner. Claims 1 and 10 have been amended. Claims 1-20 are currently pending in the instant application.
The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Yoshihiro (JP 2014-094866 A) in view of Kotval (US 4,193,975) is withdrawn in view of Applicant’s amendment.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/10/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0348271 A1 (hereinafter Ravi) in view of Kotval (US 4,193,975).
Regarding claim 1, Ravi discloses a method of providing a high purity silicon material with kerf silicon waste converted into polysilicon, then casting the liquid polysilicon into cylindrical rod shape and submitting the rod to float zone process to obtain silicon ingot (See [0050]-[0051]). Ravi discloses that the kerf silicon can be a source from n-type ingot sawing (See [0053]). In other words, the n-type ingot is a silicon ingot including an n-type dopant as claimed. Additionally, the sawed n-type ingot would be divided into a wafer portion and kerf silicon (claimed swarf silicon). The kerf silicon includes a silicon particle having a purity and metallic impurities (See [0052]). 
Ravi does not disclose electronic grade polysilicon particles obtained by purifying the recovered silicon particles includes dissolving the recovered silicon particles in a molten aluminum metal smelt.
In the same field of endeavor, Kotval discloses a method for producing improved refined metallurgical silicon from metallurgical grade silicon for solar cell application as low- cost (See Col. 4, lines 45-62). Kotval discloses that the method comprises dissolving metallurgical grade silicon in a molten aluminum solvent (molten aluminum metal smelt) (See Example 2), whereby the multigrained refined metallurgical silicon (electronic grade polysilicon particles) is obtained at substantially higher impurity level (a second purity) than in a conventional high purity semiconductor grade silicon and has suitable properties for solar cell applications (See Col. 4, lines 6-24; Example 2).
Ravi is combined with Kotval are combined because they
are drawn to a method for purifying silicon that are useful in
solar cell application. Therefore, it would have been obvious to
one of ordinary skill in the art at the time the invention was
file to subject the silicon particles of Ravi to the molten
aluminum solvent (molten aluminum metal smelt) of Kotval to
refine the silicon powder and obtain a metallurgical grade
Silicon (electronic grade polysilicon particles) for solar cell
application at low-cost as suggested by Kotval. 
Regarding claim 2, Ravi discloses a wire saw process having fixed abrasive diamond on the wire (See [0036]) for cutting silicon ingot into silicon wafers (See [0036]). The wire saw process of Ravi fulfills the claimed diamond-wire cutting process.   
Regarding claims 3-4, Ravi discloses that the silicon wafer is treated to reduce metallic impurities (contaminants) in recovered silicon (See [0052]); thereby separating the recovered silicon from the metallic impurities (metallic contaminants) as recited in claim 3. The metallic impurities (metallic contaminants) fulfills the claimed metal debris as recited in claim 4.
Regarding claims 5-6, Ravi discloses that the silicon ingot can be p-type or n-type doped (See [0053]). Kotval also discloses that the method including a step of adding aluminum (p-type dopant) or other metal to molten silicon (See Col. 5, lines 29-32). Applicant described the p-type dopant as including aluminum (See page 5, line 23, of the specification). Therefore, the additional of aluminum fulfills the claimed p-type dopant of claim 5. Additionally, the disclosure of other metal added to the silicon molten encompasses n-type dopant of claim 6. It would have been within the purview of a skilled artisan to modify the method of Ravi and Kotval by doping the silicon molten with n-type dopant in order to improve silicon ingot characteristics.
Regarding claim 7, Kotval disclose that the method does not convert the metallurgical grade silicon to semiconductor grade material (See Col. 4, lines 45-47). A person skilled in the art would not expect the refining method of Kotval to change the resistivity of the metallurgical grade silicon; thus, the resistivity of the metallurgical grade silicon (electronic grade polysilicon particles) and silicon ingot would be the same as claimed.
Regarding claim 8, Kotval discloses that the refined metallurgical silicon (electronic grade polysilicon particles) is obtained at a substantially higher impurity level (a second purity) than in a conventional high purity semiconductor grade Silicon (See Col. 4, lines 6-24). Therefore, a person skilled in the art can arrive at the claimed first purity and claimed second purity by repeating the purifying and refining the silicon powder as suggested by Ravi and Kotval until a desirable result is achieve without undue burden.
Regarding claim 9, Ravi discloses that the silicon wafer is useful in photovoltaic cell (solar cell) fabrication (See Abstract). Kotval also disclose the silicon wafer is useful in solar cell application (See Col. 1, lines 8-11). 
Claims 10-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro (JP 2014-094866 A) in view of Ravi (US 2016/0348271 A1).
Regarding claims 10 and 13, Yoshihiro a method for purifying silicon comprises slicing a silicon ingot to divide the silicon ingot into a silicon wafer and a silicon waste liquid (See [0003]), wherein the silicon waste liquid includes silicon powder which is a particulate powder with various impurities (a first purity) such as carbon or coolant whereby silicon sludge separated and recovered from the silicon waste liquid is dried, further crushing and classifying to obtain the silicon powder (See [0007] and [0027]); and purifying the silicon powder into a treated silicon material which can be reused as a silicon raw material for a solar cell (See [0001] and [0050]). The step of drying the recovered silicon waste liquid is a dehydrating process would result in forming silicon powder.
Yoshihiro failed to disclose the silicon ingot is pre-doped as recited in amended claim 10. Yoshihiro failed to disclose a step of dehydrating the silicon aggregate to form a plurality of metallurgical grade silicon as recited in amended claim 10.
Ravi discloses that the silicon ingot can be p-type or n-type dopant before cutting (See [0053], boron level (dopant) is the amount maintained in the original silicon ingot before wafering). Therefore, it would have been obvious for a skilled artisan at the time the invention was filed to slice a pre-doped silicon ingot of Ravi to refine the silicon wafer. 
Ravi also discloses a method of refining silicon powder to form metallurgical grade silicon particles by subjecting the particles to heat treatment in a furnace (See [0054]). The heat treatment of the silicon particles in a furnace work remove water (dehydrate).
Yoshihiro and Ravi did not disclose the silicon swarf (silicon powder) is compacted into a silicon aggregate and the silicon aggregate is a metallurgical grade silicon particle as required in claims 10 and 13.
Given, that Yoshihiro discloses that the silicon chips (primary particles) can form aggregate secondary particles (See [0027]) and small particles have large surface area that attach to each other by Van de Waals forces and form aggregate secondary particles (a compact secondary particle); therefore, it would have been obvious for a skilled artisan at the time the invention was filed to form an aggregate secondary particles from compacting silicon chips (primary particles) of Yoshihiro as claimed.
Regarding claim 11, Yoshihiro discloses slicing (cutting) process using a metal wire fixed abrasive grains wherein diamond is sued as the abrasive grains (See [0008]).
Regarding claim 14, Yoshihiro discloses a drying step (See [0027]). Thus, a person skilled in the art can reasonable expect that the product before drying (silicon aggregate) would have a moisture content greater than the dried product (metallurgical grade silicon particles).
Regarding claims 15-16, Yoshihiro discloses silicon chips having a secondarily aggregate with a size of several hundred micron (um) to several millimeter (mm) (See [0027]).
Regarding claim 17, Yoshihiro discloses that the method includes crushing (grinding) and classifying the silicon powder (See [0027]). It would have been obvious for a skilled artisan to reduce the size of metallurgical grade silicon particles of Yoshihiro in view of Kotval to the claimed size by crushing and classifying the particles to a desirable size.
Regarding claim 18, claim 17 is incorporated herein as set forth above. The step of classifying as suggested by Yoshihiro would be capable of separation different particles sizes (first subset particle size and second subset particle size) as claimed.
Regarding claim 19, Ravi discloses a refined metallurgical grade silicon particle having a higher purity (second purity) than the kerf silicon (first purity) (See [0026], [0033], [0037], and [0055]). Ravi discloses that the refined metallurgical grade silicon particle is useful in electronic application (See [0087]). Thus, the metallurgical grade silicon particle of Ravi is an electronic grade polysilicon particle having a higher purity (second purity) than the kerf silicon (first purity).  
Regarding claim 20, Yoshihiro discloses that the silicon powder is useful in solar cell fabrication (See [0001] and [0013]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro (JP 2014-094866 A) and Ravi (US 2016/0348271 A1) as applied to the claims above, and further in view of Kotval (US 4,193,975).
Yoshihiro and Ravi are relied upon as set forth above.
Regarding claim 12, Yoshihiro and Ravi did not disclose a centrifuging of the swarf silicon to compact the swarf silicon. 
Kotval discloses that the method including centrifugal filtration to separate silicon particles from the excess eutectic material (See Col. 6, lines 14-17).
It would have been obvious for a skilled artisan at the time the invention was filed to subject the silicon particle of Yoshihiro and Ravi to centrifugal filtration as suggested by Kotval in order to separate the silicon particles. The centrifugal filtration of Kotval would compact the separate silicon particles due to gravitation force.   
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments with respect to the claim(s) above have been considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761